Citation Nr: 0604594
Decision Date: 02/16/06	Archive Date: 04/11/06

Citation Nr: 0604594	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  03-15 754	)	DATE FEB 16 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to January 
1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which, in pertinent part, denied service 
connection for bilateral hearing loss.  The veteran 
subsequently perfected a timely appeal as to that issue.  

On April 12, 2005, the Board promulgated a decision which, in 
pertinent part, denied the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  

FINDING OF FACT

Evidence pertinent to the appeal seeking service connection 
for bilateral hearing loss was received at the Board in late 
March 2005, but was not associated with the claims file until 
after the Board's decision on April 12, 2005, denying the 
appeal on this issue.

CONCLUSION OF LAW

That part of the Board's April 12, 2005, decision that denied 
service connection for bilateral hearing loss must be vacated 
for failure to provide the appellant due process of law.  
38 C.F.R. § 20.904 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In an appellate decision entered on April 12, 2005, the Board 
denied entitlement to service connection for bilateral 
hearing loss and remanded the claim of entitlement to service 
connection for a chronic inner ear disease or vestibular 
dysfunction manifested by vertigo.  

In late March 2005, the Board received evidence pertinent to 
issue of service connection for bilateral hearing loss.  That 
evidence was not associated with the claims file at the time 
of the Board's April 12, 2005, decision and has not been 
considered by the Board.  

The Board may vacate an appellate decision at any time on its 
own motion when the veteran has been denied due process of 
law.  38 C.F.R. § 20.904(a).  The Board's failure to consider 
relevant evidence denied the veteran due process of law.  
Thus, the Board has determined that the portion of the 
April 12, 2005, Board decision that denied service connection 
for bilateral hearing loss should be vacated.

In a separate decision, the Board will consider both issues 
currently in appellate status before the Board.  


ORDER

That portion of the Board's decision of April 12, 2005, that 
denied service connection for bilateral hearing loss is 
vacated. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

Citation Nr: 0510414	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  03-15 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for chronic inner ear 
disease or vestibular dysfunction manifested by vertigo.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The veteran served on active duty from August 1965 to January 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, in pertinent part, denied service 
connection for hearing loss, tinnitus and vestibular 
dysfunction manifested by vertigo.  

A subsequent RO decision, entered in May 2003, granted 
service connection and assigned a 10 percent rating for 
tinnitus.  A timely notice of disagreement requesting a 
rating of 10 percent for each ear was received in February 
2004.  A Statement of the Case was issued in April 2004, but 
no substantive appeal has been received subsequent to 
issuance of the Statement of the Case, timely or otherwise.  
The issue of entitlement to an increased rating for tinnitus 
was listed on the representative's VA Form 646, but was 
crossed out in pink ink.  In a statement received by the RO 
in February 2004, the veteran requested  that the Board make 
a determination on this issue, but this statement was 
received prior to issuance of the Statement of the Case.  

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  In view of the foregoing, the 
issue of entitlement to the assignment of an initial rating 
in excess of 10 percent for tinnitus is not currently before 
the Board on appeal, nor is there any contention of record 
that the matter now falls within the Board's jurisdiction.  
See 38 C.F.R. § 20.302(b) (a Substantive Appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later).  

Notwithstanding the foregoing, the veteran and his 
representative are advised that he may wish to reopen his 
claim for an increased (separate 10 percent ratings) for his 
tinnitus because, in a very recent decision, Smith v. 
Nicholson, No. 01-623 (US Vet. App. April 5, 2005), the U.S. 
Court of Appeals for Veterans' Claims invalidated VAOPGCPREC 
2-2003 to the extent that it is inconsistent with 38 C.F.R. 
§ 4.25(b) and pre-June 2003 Diagnostic code DC 6260, 
apparently allowing for separate 10 percent ratings for 
bilateral tinnitus.  

The issue of entitlement to service connection for inner ear 
disease or vestibular dysfunction manifested by vertigo is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

For each ear, audiological testing reveals that the veteran 
does not have an auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; 
or auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or 
greater; or speech recognition scores using the Maryland CNC 
Test of less than 94 percent.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 5107 (West  2002); 38 
C.F.R. §§ 3.303, 3.304, 3.385 (2004).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law prior to the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  These new 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the July 2002 rating decision and the May 2003 
Statement of the Case, and the March 2002 letter sent to the 
veteran by the RO, adequately informed him of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements. 

The Statement of the Case set forth the laws and regulations 
applicable to the veteran's claim for service connection for 
bilateral hearing loss.  Further, a March 2002 letter from 
the RO to the veteran informed him of the type of evidence 
that would substantiate his claim.  He was additionally 
informed that he could obtain and submit private evidence in 
support of his claim, and that he could  have the RO obtain 
VA and private evidence if he completed the appropriate 
medical releases for any private evidence he wanted the RO to 
obtain.  In sum, the veteran was notified and of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, VCAA notice was 
provided to the veteran in March 2002, before the July 2002 
RO decision that is the subject of this appeal.  After the 
notice was provided, the case adjudicated and a Statement of 
the Case was provided to the appellant.  Then, before 
certifying the case to the Board, the RO requested that if 
there was any other evidence that the veteran knew of to 
support his claims, "please tell us about it."  This request 
was emphasized in double-underlined text.  The veteran did not 
reply.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the precise language of the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence in his 
possession pertaining to his claims.  In the March RO 2002 
letter, the RO advised that although the RO could assist him 
in obtaining evidence, that it was still his responsibility 
to ensure that the RO received the evidence necessary to 
support his claim.  This logically and reasonably encompasses 
the responsibility of submitting any relevant evidence that 
may be in the veteran's possession, and put the veteran on 
notice that he was responsible for sending any relevant 
evidence in his possession.  Then, in July 2004, before 
certifying the case to the Board, the RO requested that if 
there was any other evidence that the veteran knew of to 
support his claims, "please tell us about it."  This request 
was emphasized in double-underlined text.  This again was 
sufficient to put the veteran on notice that he should submit 
any evidence in his possession.  The veteran did not reply.  
As the veteran was at least twice reasonably put on notice 
that he should submit any relevant evidence in his possession, 
any error in not using the precise regulatory language 
pertaining to the "fourth element" was harmless, non-
prejudicial error.  See Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  

Additionally, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, as noted above, the RO 
contacted the veteran and asked him to identify all medical 
providers who treated him for bilateral hearing loss.  The RO 
has obtained all identified evidence.

Moreover, as is reflected in the analysis section of this 
decision, the Board concludes that the April 2003 report of a 
VA medical examination and opinion obtained by the RO, in 
conjunction with the other lay and medical evidence of 
record, provides sufficient competent medical evidence to 
decide the claim.  See 38 U.S.C.A. § 5103A(d).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(b), 117 Stat. 2651, 
2673) (Dec. 2003).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's, claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case.  There has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

The veteran seeks service connection for bilateral hearing 
loss.  He asserts, in essence, that he bilateral hear loss 
began during or as a result of his exposure to excessive 
noise as a flightline jet aircraft technician/mechanic while 
on active duty.  Service personnel records (i.e., DD Form 
214) confirm that he was an aircraft maintenance specialist 
and airplane mechanic during service.  It is also pertinent 
to note that service connection is currently in effect for 
tinnitus secondary to in-service acoustic trauma.

At the veteran's July 1965 service entrance audiological 
examination, pure tone thresholds in the right ear were -5 
decibels at 500 hertz, -5 decibels at 1000 hertz, 
-10 decibels at 2000 hertz, -5 decibels at 3000 hertz, and 10 
decibels at 4000 hertz.  Pure tone thresholds in the left ear 
were -5 decibels at 500 hertz, -5 decibels at 1000 hertz, -10 
decibels at 2000 hertz, -5 decibels at 3000 hertz, and -10 
decibels at 4000 hertz. 

At the veteran's January 1969 service discharge audiological 
examination, pure tone thresholds in the right ear were 0 
decibels at 500 hertz, 0 decibels at 1000 hertz, -5 decibels 
at 2000 hertz, -5 decibels at 3000 hertz, and -5 decibels at 
4000 hertz.  Pure tone thresholds in the left ear were 0 
decibels at 500 hertz, 0 decibels at 1000 hertz, -5 decibels 
at 2000 hertz, -5 decibels at 3000 hertz, and -5 decibels at 
4000 hertz. 

At a January 1993 private audiological examination, pure tone 
thresholds in the right ear were 5 decibels at 500 hertz, 10 
decibels at 1000 hertz, 5 decibels at 2000 hertz, and 20 
decibels at 4000 hertz.  Pure tone thresholds in the left ear 
were 5 decibels at 500 hertz, 5 decibels at 1000 hertz, 5 
decibels at 2000 hertz, and 15 decibels at 4000 hertz.  
Speech recognition scores were 100 percent in the right ear 
and 100 percent in the left ear.  By history he had worked 
around jets and wore ear protection.

At a March 2001 private audiological examination, pure tone 
thresholds in the right ear were 15 decibels at 500 hertz, 25 
decibels at 1000 hertz, 20 decibels at 2000 hertz, 20 
decibels at 3000 hertz, and 20 decibels at 4000 hertz.  Pure 
tone thresholds in the left ear were 15 decibels at 500 
hertz, 15 decibels at 1000 hertz, 10 decibels at 2000 hertz, 
15 decibels at 3000 hertz, and 20 decibels at 4000 hertz.

In a letter to VA dated in May 2001, the veteran's private 
physician wrote that it was more likely than not that the 
veteran had neurosensory hearing loss due to prolonged noise 
exposure while in the Air Force.

At an April 2003 VA audiological examination, pure tone 
thresholds in the right ear were 15 decibels at 500 hertz, 15 
decibels at 1000 hertz, 15 decibels at 2000 hertz, 10 
decibels at 3000 hertz, and 20 decibels at 4000 hertz.  Pure 
tone thresholds in the left ear were 10 decibels at 500 
hertz, 10 decibels at 1000 hertz, 15 decibels at 2000 hertz, 
15 decibels at 3000 hertz, and 20 decibels at 4000 hertz.  
Pure tone averages of the 1000, 2000, 3000, and 4000 hertz 
thresholds were noted to be 15 decibels in the right ear and 
15 decibels in the left ear.  Speech recognition scores were 
100 percent in the right ear and 98 percent in the left ear.    
 
Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Analysis

One of the requirements for a finding of service connection 
is that the veteran have the current claimed disability.  38 
C.F.R. § 3.385 defines current hearing loss for VA disability 
benefits purposes as being present when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  All audiological 
examination results of record fall short of these thresholds.  
Without some showing of a current hearing loss disability as 
defined by VA regulations, entitlement to service connection 
for a hearing loss disability is not possible.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The Board acknowledges that the veteran has been diagnosed as 
having hearing loss related to service by a private 
physician, and that in viewing his in-service hearing acuity 
as opposed to his current hearing acuity, the private 
physician's diagnosis is not implausible.  However, because 
the veteran's objectively measured decibel levels and speech 
reception have consistently revealed findings that do not 
meet the minimum criteria for a hearing loss disability for 
either ear as defined by the applicable regulation, 38 C.F.R. 
§ 3.385, service connection for hearing loss must be denied 
at this time.  The Board has considered the veteran's history 
of in-service acoustic trauma, which is undisputed, and 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993), wherein the 
Court held that when audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
the veteran may nevertheless establish service connection for 
a current hearing disability by submitting evidence that the 
current disability is causally related to service.  The 
veteran is encouraged by the undersigned to file an 
application at any time there is medical evidence of a 
hearing loss disability of either ear, again within the 
meaning of the cited legal authority.  In the meantime, 
however, his claim must be denied on the basis of no 
competent evidence of a current hearing loss disability in 
either ear.  38 C.F.R. § 3.385

As the preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss, the benefit of 
the doubt doctrine is not for application in the instant 
case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The veteran seeks service connection for an ear abnormality, 
which he and a private physician have characterized as 
vertigo.

The veteran is service-connected for tinnitus, based on the 
opinions of a private physician and an April 2003 VA examiner 
that his tinnitus is more likely than not related to jet 
engine noise during service.  Records of a private physician 
include audiograms and a diagnosis of "objective vertigo," 
more likely than not related to prolonged noise exposure 
during service.

By contrast, the April 2003 VA examiner opined that:

[A]s far as the veteran's vertigo is concerned, 
it does not appear to be peripherally related as 
far as a vestibular abnormality, based on my 
discussions with him and my evaluation in the 
office today.  However, to get a more precise 
picture, if there is any vestibular dysfunction, 
an electronystagmogram would need to be 
performed, but again the history does not lend 
itself to vertigo at this time; it appears more a 
nonvestibular abnormality at this time based on 
the information I gathered on today's visit.

From a medical standpoint, the April 2003 VA examiner's 
opinion does not fully resolve the issue on appeal.  However, 
the clinician indicated that the matter of the presence or 
nature of the current disability may be resolved by further 
testing in the form of an electronystagmogram.  In light of 
the conflicting private and VA opinions, and the potential to 
resolve the matter of whether the veteran has the current 
claimed disability through the recently recommended 
diagnostic study, the Board finds that further evaluation is 
warranted.  See 38 C.F.R. § 5103A(d); Hyder v. Derwinski, 1 
Vet. App. 221 (1991).

Additionally, taken at its word, the April 2003 VA examiner's 
report does indicate that the veteran has some middle or 
inner ear abnormality, whether or not it is vestibular in 
origin and whether or not the proper diagnosis is vertigo.  
If the problem is merely one of the proper diagnosis for the 
abnormality corresponding to the veteran's complaints, then 
the condition should be properly diagnosed and an opinion 
rendered as to whether it at least as likely as not began 
during service or is related to some incident of service, to 
include exposure to jet engine noise.  See 38 C.F.R. 
§ 5103A(d).  The issue as set forth on the title page above 
has been revised accordingly. 

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA ear 
examination for the purpose of determining 
the approximate onset date and etiology of 
his vertigo 

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include a May 2001 letter 
from a private treating physician and an 
April 2003 VA examiner's report.
 
Following a review of the relevant 
medical evidence in the claims file, 
obtaining the medical history from the 
veteran, the ear examination and any 
other indicated clinical evaluation, an 
electronystagmogram and any other tests 
that are deemed necessary, the examiner 
is asked to opine whether it is at least 
as likely as not (50 percent or more 
probability) that the veteran has a 
chronic disability (e.g., inner ear 
disease, vestibular dysfunction) 
manifested by vertigo and, if so, whether 
it is at least as likely as not that it 
began during service or as the result of 
the veteran's undisputed exposure to 
excessive noise while on active duty 
associated with his duties as a 
flightline maintenance specialist and 
aircraft mechanic.  

The examiner is also requested to provide 
a rationale for any opinion provided. 

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

3.  The RO should readjudicate the issue 
of entitlement to service connection for 
a chronic inner ear disease or vestibular 
dysfunction manifested by vertigo, with 
consideration of all of the evidence 
added to the record since the Statement 
of the Case (SOC) issued in May 2003.
 
4.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, which 
should contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the May 2003 SOC.  A 
reasonable period of time for a response 
should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs





